Citation Nr: 1017117	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to October 
1967.  He also had periods of Army Reserve service thereafter 
until May 1973.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Portland, Oregon, that denied entitlement to 
service connection for the cause of the Veteran's death.  In 
October 2008, the Board denied entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion for 
Partial Remand dated in December 2009, the October 2008 Board 
decision was vacated in pertinent part and remanded for 
readjudication.  

The case is REMANDED to the RO for further development.


REMAND

The record includes statements from the appellant and others 
who knew the Veteran, including statements from the Veteran 
during his lifetime, that he had undergone mustard gas 
testing while on Reserve duty at Fort Lewis, Washington, in 
1968.  Communications of record include a November 2003 
statement from an officer in the Medical Service Corps of the 
Secretary of the General Staff of the Department of the Army.  
With regard to information pertaining to mustard gas 
research/testing connected at the Chemical/Biological 
Radioactive School (CBR) at Fort Lewis, Washington, in July 
1968, a search of the documents on file at the U.S, Army 
Medical Research Institute of Chemical Defense revealed no 
records pertaining to the Veteran.  

In December 2003, the same individual indicated that the U.S. 
Army Medical Research and Material Command (Command) had 
received information pertaining to the Veteran, but had no 
records pertaining to him or to any training that may have 
occurred at Fort Lewis, Washington.  The individual stated 
that the Command maintained records and consent forms of 
individuals that they conducted medical research on, but they 
did not maintain records of individuals tested at other 
military installations.  

A review of the record reveals that in January 2010, a letter 
was sent to the U.S. Army Medical Research Institute of 
Chemical Defense at Aberdeen Proving Ground, Maryland, to 
obtain information with regard to any chemical and biological 
research training that might have been provided in 1968 and 
in April 1970 at Fort Lewis, Washington.  There is no 
indication in the record there had been a response from 
anyone at that facility.  

In view of the foregoing, the Board believes that another 
attempt should be made at obtaining information from the 
Aberdeen Proving Ground and the case is therefore REMANDED 
for the following:  

1.  The United States Army Medical 
Research Institute for Chemical 
Development at Aberdeen Proving Ground 
(USAMRICD, Att: MCMCICDM, 3100 Ricketts 
Point Road, Aberdeen Proving Ground, MD 
21010-5100) should be contacted and asked 
to provide any information with regard to 
CBR training that might have been 
provided in 1968 and in April 1970 at 
Fort Lewis, Washington.  The facility 
should also be asked that should 
information be unavailable, any 
information they might have as to whether 
training at that time included exposure 
to mustard gas, and, if so, how the 
mustard gas was administered.  If unable 
to provide such information, they should 
be asked to identify any agency or 
department that might provide such 
information and follow-up inquiries 
should be conducted accordingly.  

2.  The record should be reviewed as well 
as determinations provided, based on the 
complete record, as to verification of 
any chemical exposure.  In reaching this 
determination, any credibility questions 
raised for the record should be 
addressed.  The appellant should be 
notified of the determinations and be 
afforded an opportunity for response.  

3.  Thereafter, following review of the 
additional evidence received, if deemed 
advisable, the claims file should be 
reviewed by a VA toxicologist or VA 
neurologist for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's death 
for pulmonary hypertension due to or as a 
consequence of pulmonary fibrosis due to 
or as a consequence of scleroderma was a 
result of any verified chemical exposure, 
to include mustard gas, during service.  
The examiner should be notified of the 
specific determinations as well as any 
verified chemical exposure.  Any opinion 
provided should be based upon review of 
all relevant chemical literature, a 
review of the medical evidence, and 
pertinent medical principles.  All 
findings, along with a complete rationale 
for any opinion expressed, should be set 
forth in the examination report.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
for response.  Then, the case should be 
returned to the Board for appellate 
review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



